
	
		II
		Calendar No. 550
		112th CONGRESS
		2d Session
		S. 2279
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Kerry (for himself,
			 Mr. Isakson, and
			 Mr. Blumenthal) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			November 14, 2012
			Reported by Mr.
			 Rockefeller, without amendment
		
		A BILL
		To amend the R.M.S. Titanic Maritime Memorial Act of 1986
		  to provide additional protection for the R.M.S. Titanic and its wreck site, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 R.M.S. Titanic Maritime Memorial
			 Preservation Act of 2012.
		2.Findings and
			 purposesSection 2 of the
			 R.M.S. Titanic Maritime Memorial Act of 1986 (16 U.S.C. 450rr) is
			 amended—
			(1)in subsection (a)—
				(A)in paragraph (1),
			 by striking should be designated and inserting is
			 recognized;
				(B)in paragraph (2),
			 by striking recent;
				(C)in paragraph (3),
			 by striking and at the end;
				(D)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
				(E)by adding after
			 paragraph (4) the following:
					
						(5)the Secretary of
				Commerce, through the National Oceanic and Atmospheric Administration’s
				National Marine Sanctuary Program, and in consultation with the Secretary of
				State, other interested Federal agencies, academic and research institutions,
				the public, the United Kingdom, France, and Canada, issued Final Guidelines for
				Research, Exploration, and Salvage of R.M.S. Titanic on April 12, 2001 (66 Fed.
				Reg. 18905), as directed under section 5; and
						(6)the Secretary of
				State, in consultation with the Secretary of Commerce, negotiated the
				International Agreement with the United Kingdom, France, and Canada pursuant to
				section 6, which was signed on June 18, 2004, subject to acceptance by the
				United States.
						;
				and
				(2)by amending
			 subsection (b) to read as follows:
				
					(b)PurposeThe
				purposes of this Act are—
						(1)to ensure the
				protection of R.M.S. Titanic and its wreck site as—
							(A)an international
				maritime memorial and grave site to those aboard the ship who perished in 1912;
				and
							(B)a site of unique
				scientific, archeological, cultural, and historical significance for present
				and future generations;
							(2)to ensure that
				the planning and conduct of any activities directed at R.M.S. Titanic and its
				wreck site are consistent with applicable law, including the International
				Agreement; and
						(3)to call upon the
				Secretary of State to encourage other interested nations, especially nations
				with the technological capability to access R.M.S. Titanic and its wreck site,
				to consent to be bound by the International
				Agreement.
						.
			3.DefinitionsSection 3 of the R.M.S. Titanic Maritime
			 Memorial Act of 1986 (16 U.S.C. 450rr–1) is amended to read as follows:
			
				3.DefinitionsIn this Act—
					(1)the term collection means each
				grouping of R.M.S. Titanic property, other than human remains, that results
				from recovery activities after September 1, 1985, at the wreck site of R.M.S.
				Titanic authorized by—
						(A)an order of a
				United States court of competent jurisdiction;
						(B)a permit granted
				by the Secretary of Commerce under section 7; or
						(C)an order of a
				court or tribunal (including any administrative body, Office of Maritime
				Affairs, or Receiver of Wreck) of competent jurisdiction of the United Kingdom,
				France, or Canada, or of a state party to the International Agreement;
						(2)the term
				import means to bring into, or introduce into, or attempt to bring
				into or introduce into, the United States, including its territories and
				insular possessions, and the territorial sea of the United States (as defined
				in Presidential Proclamation 5928, issued December 27, 1988);
					(3)the term
				International Agreement means the Agreement concerning the
				Shipwrecked Vessel R.M.S. Titanic;
					(4)the term
				Person means any individual (whether or not a citizen or national
				of the United States), any corporation, partnership, association, or other
				entity (whether or not organized or existing under the laws of any State), and
				any Federal, State, local, or foreign government or any entity of any such
				government;
					(5)the term
				R.M.S. Titanic property includes—
						(A)the shipwrecked
				vessel R.M.S. Titanic;
						(B)the cargo of
				R.M.S. Titanic, any other contents from the ship, or any associated items
				scattered on the ocean floor in the vicinity of the ship, or any portion of the
				ship;
						(C)all such property
				recovered from the wreck site since September 1, 1985; and
						(D)any human remains
				of those aboard R.M.S. Titanic who perished;
						(6)the term
				Rules means the Rules Concerning Activities Aimed at the
				R.M.S. Titanic and/or its Artifacts contained in the Annex to the
				International Agreement; and
					(7)the term
				United States waters means all waters of the United States on the
				landward side of the baseline from which the breadth of the United States
				territorial sea is measured, and the waters of the United States territorial
				sea as described in Presidential Proclamation 5928, dated December 27,
				1988.
					.
		4.Implementation
			 of the international agreementThe R.M.S. Titanic Maritime Memorial Act of
			 1986 (16 U.S.C. 450rr et seq.) is amended—
			(1)by striking
			 sections 5, 6, and 7;
			(2)by redesignating
			 section 8 as section 21; and
			(3)by inserting
			 after section 4 the following:
				
					5.Scope and
				applicability
						(a)In
				generalThis Act shall apply to—
							(1)any person
				subject to the jurisdiction of the United States at the time that such person
				engages in an activity prohibited under section 6;
							(2)any vessel of the
				United States, including—
								(A)a vessel
				documented under chapter 121 of title 46, United States Code, or vessels
				numbered as provided under chapter 123 of such title;
								(B)a vessel (other
				than a vessel that has been granted the nationality of a foreign nation in
				accordance with article 5 of the Convention on the High Seas, done at Geneva on
				April 29, 1958, or article 91 of the 1982 Convention on the Law of the Sea,
				signed at Montego Bay, Jamaica on December 10, 1982, and for which a claim of
				nationality or registry is made by the master or individual in charge at the
				time of an enforcement action by an officer or employee of the United States
				authorized to enforce applicable provisions of United States law) owned in
				whole or part by—
									(i)the United States
				or a territory, commonwealth, or possession of the United States and used on
				commercial service;
									(ii)a State or a
				political subdivision of a State and used on commercial service;
									(iii)a citizen or
				national of the United States; or
									(iv)a corporation
				created under the laws of the United States, any State, the District of
				Columbia, or any territory, commonwealth, or possession of the United States;
				and
									(C)a vessel that was
				once documented under the laws of the United States and, in violation of the
				laws of the United States, was—
									(i)sold to a person
				that is not a citizen of the United States; or
									(ii)placed under
				foreign registry or a foreign flag, whether or not the vessel has been granted
				the nationality of a foreign nation;
									(3)any vessel
				subject to the jurisdiction of the United States including—
								(A)a vessel without
				nationality;
								(B)a vessel
				assimilated to a vessel without nationality, in accordance with paragraph (2)
				of article 6 of the Convention on the High Seas, done at Geneva on April 29,
				1958, or article 91 of the Convention on the Law of the Sea, signed at Montego
				Bay, Jamaica on December 10, 1982;
								(C)a vessel
				registered in a foreign nation if—
									(i)the flag nation
				has consented to, or waived objection to, the enforcement of United States law
				by the United States; and
									(ii)such consent or
				waiver—
										(I)was obtained by
				radio, telephone, or similar oral or electronic means; and
										(II)is conclusively
				proved by certification of the Secretary of State or the Secretary’s
				designee;
										(D)a vessel located
				within the customs waters of the United States; and
								(E)a vessel located
				in the contiguous zone of the United States (as defined in Presidential
				Proclamation 7219, issued on September 2, 1999) that—
									(i)is entering
				United States waters;
									(ii)has departed
				United States waters; or
									(iii)is a hovering
				vessel (as defined in section 401 of the Tariff Act of 1930 (19 U.S.C. 1401));
				and
									(4)any property made
				forfeitable under section 11.
							(b)Vessel without
				nationality
							(1)In
				generalIn this Act, a vessel without nationality
				includes—
								(A)a vessel aboard
				which the master or person in charge makes a claim of registry, which claim is
				denied by the flag nation whose registry is claimed;
								(B)a vessel aboard
				which the master or person in charge fails, upon request of an officer of the
				United States empowered to enforce applicable provisions of United States law,
				to make a claim of nationality or registry for that vessel; and
								(C)a vessel aboard
				which the master or person in charge makes a claim of registry and the claimed
				nation of registry does not affirmatively and unequivocally assert that the
				vessel is of its nationality.
								(2)Verification or
				denialA claim of registry under subparagraph (A) or (C) of
				paragraph (1) may be verified or denied by radio, telephone, or similar oral or
				electronic means. The response by the claimed flag nation is conclusively
				proved by certification of the Secretary of State or the Secretary’s
				designee.
							(c)Claim of
				nationality or registryIn this Act, a claim of nationality or
				registry is limited to—
							(1)possession on
				board the vessel and production of documents evidencing the vessel’s
				nationality in accordance with article 5 of the Convention on the High Seas,
				done at Geneva on April 29, 1958, or article 91 of the Convention on the Law of
				the Sea, signed at Montego Bay, Jamaica on December 10, 1982;
							(2)flying the flag
				nation’s ensign or flag; or
							(3)a verbal claim of
				nationality or registry by the master or person in charge of the vessel.
							(d)ApplicabilityThis
				Act shall not apply to—
							(1)warships;
							(2)naval
				auxiliaries;
							(3)other
				vessels—
								(A)owned or operated
				by the United States; and
								(B)used only for
				government noncommercial service, unless the vessel engages in an activity
				designed to disturb, remove, or injure R.M.S. Titanic property; or
								(4)any person on
				board a vessel described in paragraphs (1) through (3) who is acting in the
				course of such person’s duties, unless such person engages in an activity
				designed to disturb, remove, or injure R.M.S. Titanic property.
							6.ProhibitionsExcept as authorized under section 7, it is
				unlawful for any person or vessel described in section 5 to—
						(1)engage in any
				activity that disturbs, removes, or injures, or attempts to disturb, remove, or
				injure, R.M.S. Titanic property;
						(2)engage in any
				activity directed at R.M.S. Titanic property located at the wreck site that
				poses a significant threat to public safety;
						(3)engage in any
				activity that violates any provision of this Act, or any regulation or permit
				issued under this Act, or any provision of the Rules;
						(4)sell, purchase,
				barter, import, export, or offer to sell, purchase, barter, import, export, in
				interstate or foreign commerce, R.M.S. Titanic property not constituting a
				collection; or
						(5)enter, or cause
				entry by means of any equipment, instrumentality, or other property, into the
				hull sections of R.M.S. Titanic.
						7.Permits
						(a)In
				generalThe Secretary of Commerce may issue a permit for an
				activity otherwise prohibited under section 6 if the Secretary determines that
				such activity—
							(1)is consistent
				with the International Agreement and Rules; and
							(2)(A)furthers educational,
				scientific, or cultural purposes in the public interest; or
								(B)is necessary to protect R.M.S. Titanic
				property from a significant threat.
								(b)ApplicabilityThis
				section shall apply to any activities directed at R.M.S. Titanic property,
				including those authorized before the effective date of this Act by a court of
				competent jurisdiction.
						(c)NoticeAny
				vessel described in paragraph (2) or (3) of section 5(a) that intends to stop
				within the zone located within the coordinates of 41°46′00.036588″ N,
				049°53′09.391344″ W (Northeast corner); 41°46′00.036588″ N, 049°59′51.08136″ W
				(Northwest corner); 41°41′00.24864″ N, 049°53′09.391344″ W (Southeast corner);
				41°41′00.24864″ N, 049°59′51.08136″ W (Southwest corner) shall, through its
				owner or agent, provide prior written notice of the timing and purpose of such
				intended entry to the Secretary of Commerce in a manner sufficient to allow the
				Secretary to determine whether a permit is required and whether a permit should
				be granted.
						(d)Terms and
				conditionsAny permit issued by the Secretary of Commerce under
				this section shall contain terms and conditions that fully comply with the
				Rules.
						(e)FeesThe
				Secretary of Commerce may charge and retain reasonable fees to offset expenses
				associated with the processing of permit applications and the administration of
				permits issued under this section. Fees collected under this subsection shall
				be available to cover such costs without further appropriation and shall remain
				available until expended.
						(f)Deadlines
							(1)In
				generalExcept as provided under paragraph (2), the Secretary of
				Commerce shall act on an application for a permit under this section not later
				than 180 days after the date on which the Secretary has determined that the
				application contains sufficient information for the Secretary to make a
				decision on the application.
							(2)Additional
				timeIf the Secretary is unable to comply with the deadline under
				paragraph (1), the Secretary shall provide the applicant with written
				notification that up to an additional 30 days will be needed to complete the
				review. Under no circumstances may a complete application remain pending for
				more than 210 days.
							(3)RulemakingThe
				Secretary shall promulgate regulations to—
								(A)identify the
				scientific, technical, logistical, or other documentation or justification
				required for the Secretary to make a decision on the application for permit;
				and
								(B)ensure the
				confidentiality of proprietary information and data submitted under this
				section.
								8.Liability
						(a)Liability to
				the United StatesAny person who engages in an activity
				prohibited under section 6 is liable for response costs, direct and indirect
				enforcement costs, and any damages resulting from such activity,
				including—
							(1)the reasonable
				costs incurred in storage, restoration, care, maintenance, conservation, and
				curation of R.M.S. Titanic property; and
							(2)the cost of
				retrieving any remaining information of a scientific, archeological, cultural,
				or historical interest from the site at which R.M.S. Titanic property was
				disturbed, removed, or injured.
							(b)Liability in
				remAny vessel (including the vessel’s gear, appurtenances,
				stores, and cargo), vehicle, aircraft, or other means of transportation, and
				any money or property used, or intended to be used, to facilitate any violation
				of this Act or any regulation or permit issued under this Act, shall be liable
				in rem to the United States for any fine, penalty, or damages assessed or
				imposed under this Act. The amount of such in rem liability shall constitute a
				lien and may be recovered in an action in rem in an appropriate district court
				of the United States.
						9.Civil
				enforcement
						(a)Permit sanction
				and civil administrative penalty
							(1)In
				generalAny person who violates any provision of this Act, or any
				regulation or permit issued under this Act—
								(A)may be subject to
				a permit sanction; and
								(B)may be assessed a
				civil administrative penalty by the Secretary of Commerce after notice and an
				opportunity for a hearing.
								(2)Amount of
				penaltyA penalty assessed under paragraph (1)(B) may not exceed
				$250,000 per day for each such violation. Each day of a continuing violation
				shall constitute a separate violation.
							(3)Enforcement of
				penaltyUpon failure of the offending party to pay a penalty
				under this subsection, the Attorney General, upon the request of the Secretary
				of Commerce, may commence an action in the appropriate district court of the
				United States to recover such penalty. In such action, the validity and
				appropriateness of the final order imposing the civil administrative penalty
				shall not be subject to review.
							(b)Civil judicial
				penalty
							(1)In
				generalAny person who violates any provision of this Act, or any
				regulation or permit issued under this Act, shall be subject to a civil penalty
				not to exceed $500,000 per day for each such violation. Each day of a
				continuing violation shall constitute a separate violation.
							(2)Enforcement of
				penaltyUpon the request of the Secretary of Commerce, the
				Attorney General may commence a civil action in an appropriate district court
				of the United States. Such court shall have jurisdiction to award civil
				penalties. In determining the amount of a civil penalty, the court may consider
				such matters as justice may require.
							(c)Civil
				actionUpon the request of the Secretary of Commerce, acting as
				trustee for R.M.S. Titanic property, the Attorney General may institute a civil
				action in an appropriate district court of the United States to—
							(1)recover response
				costs, direct and indirect enforcement costs, and damages as set forth in
				section 8; or
							(2)obtain a court
				order directing any person in possession of R.M.S. Titanic property unlawfully
				obtained to deliver such R.M.S. Titanic property to the Secretary of
				Commerce.
							(d)In rem
				actionUpon the request of the Secretary of Commerce, acting as
				trustee for R.M.S. Titanic property, the Attorney General may institute an in
				rem action in an appropriate district court of the United States to—
							(1)satisfy a lien
				referred to in section 8 in an appropriate district court of the United States;
				or
							(2)assume custody of
				R.M.S. Titanic property unlawfully possessed as a result of a violation of this
				Act, or any regulation or permit issued under this Act.
							(e)Injunctive
				reliefUpon the request of the Secretary of Commerce, the
				Attorney General may seek to obtain such relief in an appropriate district
				court of the United States as may be necessary to abate an imminent risk
				of—
							(1)the disturbance
				to, removal of, or injury to R.M.S. Titanic property; or
							(2)the sale,
				purchase, barter, import, or export in interstate or foreign commerce of R.M.S.
				Titanic property.
							10.Criminal
				enforcement
						(a)In
				generalAny person who knowingly commits any act prohibited under
				section 6 is guilty of an offense under this Act.
						(b)PenaltyAny
				person who is convicted of an offense under this section shall be fined not
				more than $250,000 per day of violation, imprisoned for not more than 5 years,
				or both.
						11.Seizure and
				forfeiture
						(a)AuthorizationThe
				provisions of this Act may be enforced by the Secretary of Commerce and the
				Secretary of Homeland Security, or their respective designees.
						(b)Detention and
				arrestAny person authorized by the Secretary of Commerce or the
				Secretary of Homeland Security to enforce this Act may—
							(1)detain for
				inspection and inspect any package, crate, or other container, including its
				contents, and all accompanying documents, upon importation or exportation and
				otherwise as permitted by law;
							(2)make arrests
				without a warrant for any violation of this Act if the authorized person has
				reasonable grounds to believe that the person to be arrested is committing the
				violation in their presence or view;
							(3)execute and serve
				any arrest warrant, seizure warrant, or other warrant or civil or criminal
				process issued by any officer or court of competent jurisdiction for
				enforcement of this Act, or any regulation or permit issued under this Act;
				and
							(4)search and seize
				property described in paragraph (1), with or without a warrant, as authorized
				by law.
							(c)Temporary
				disposition of property
							(1)In
				generalAny R.M.S. Titanic property, or other property seized
				pursuant to subsection (b)(4), shall be held by any person authorized by the
				Secretary of Commerce or the Secretary of Homeland Security pending disposition
				of civil or criminal proceedings, administrative forfeiture proceedings,
				actions in rem for forfeiture of such R.M.S. Titanic property or other property
				pursuant to this section, or criminal forfeiture proceedings pursuant to this
				section, as authorized under section 2461(c) of title 28, United States
				Code.
							(2)ExceptionInstead
				of holding the property described in paragraph (1), the Secretary of Commerce
				or the Secretary of Homeland Security may permit the owner or consignee of such
				property to post a bond or other surety satisfactory to the Secretary of
				Commerce or the Secretary of Homeland Security.
							(d)Property
				subject to forfeitureThe following property shall be subject to
				forfeiture to the United States:
							(1)Any R.M.S.
				Titanic property possessed, taken, retained, purchased, sold, bartered,
				imported, or exported contrary to the provisions of this Act, or any regulation
				or permit issued under this Act.
							(2)Any property,
				real or personal, that constitutes, or is derived from, the proceeds of any
				violation of this Act, or any regulation or permit issued under this
				Act.
							(3)Any vessel
				(including the vessel’s gear, appurtenances, stores, and cargo), vehicle,
				aircraft, or other means of transportation and any money or other property used
				or intended to be used to facilitate any violation of this Act, or any
				regulation or permit issued under this Act.
							(4)Any property
				traceable to the property described in paragraph (1), (2), or (3).
							(e)Rebuttable
				presumptionIn this section, there is a rebuttable presumption
				that all R.M.S. Titanic property found on board a vessel that is used or seized
				in connection with a violation of this Act, or any regulation or permit issued
				under this Act, was taken or retained in violation of this Act, or a regulation
				or permit issued under this Act.
						(f)Final
				disposition of propertyUpon forfeiture of any R.M.S. Titanic
				property or other property to the United States pursuant to this section, or
				the abandonment or waiver of any claim to any such property, the property shall
				be disposed of by the Secretary of Commerce in such a manner, consistent with
				the purposes of this Act, as the Secretary shall prescribe by regulation,
				including the possibility of assimilating R.M.S. Titanic property with an
				existing collection. Any R.M.S. Titanic property ordered forfeited to the
				United States shall be held in trust by the Secretary of Commerce on behalf of
				the public and disposed of in a manner consistent with the purposes of this
				Act. Forfeited R.M.S. Titanic property that does not constitute a collection
				may not be sold, but may be assimilated with an existing collection.
						(g)Civil
				forfeitures
							(1)In
				generalExcept as provided in paragraph (2), the provisions of
				chapter 46 of title 18, United States Code, relating to civil forfeitures shall
				extend to any seizure or administrative or civil judicial forfeiture under this
				section to the extent that such provisions are not inconsistent with this
				Act.
							(2)Performance of
				dutiesAny duties imposed upon the Attorney General, the
				Secretary of the Treasury, or the Postmaster General shall be performed with
				respect to seizures and forfeitures of property under this section by such
				officers, agents, or other persons as may be authorized or designated for that
				purpose by the Secretary of Commerce or the Secretary of Homeland Security, as
				appropriate.
							(h)Criminal
				forfeitures
							(1)In
				generalAny person who is convicted of an offense under section
				10 shall forfeit property to the United States pursuant to this section, as
				authorized by section 2461(c) of title 28, United States Code.
							(2)ProceduresThe
				procedures under section 413 of the Controlled Substances Act (21 U.S.C. 853)
				(except subsection (d) of such section), insofar as such provisions are not
				inconsistent with this Act, shall apply to—
								(A)all stages of a
				criminal forfeiture of property under this section, including any seizure and
				disposition of such property; and
								(B)any
				administrative or judicial proceeding in relation to such forfeiture.
								12.Disposition of
				monies recovered
						(a)In
				generalNotwithstanding any
				other provision of law, any monies collected under sections 8, 9, 10, and 11,
				either directly or through the sale of forfeited property, after payment of
				related expenses—
							(1)are authorized to be paid into 1 or more
				special accounts of the Department of the Treasury; and
							(2)shall be used by the Secretary of Commerce
				for—
								(A)conservation of Titanic artifacts recovered
				pursuant to an enforcement action;
								(B)conservation of any Titanic collection of
				lawfully salvaged artifacts; or
								(C)the collection of the USS Monitor National
				Marine Sanctuary artifacts at The Mariners’ Museum.
								(b)Disposition of
				excess fundsIf the proceeds
				from an enforcement action exceed the amount of funds needed for the
				conservation of artifacts from that case, the Titanic collection, and the
				Monitor collection, such excess amount shall be deposited in the General Fund
				of the Treasury.
						13.International
				cooperation
						(a)Secretary of
				CommerceIn cooperation with
				the Secretary of State, the Secretary of Commerce is authorized to inform and
				consult with representatives of foreign nations and others regarding the
				protection and preservation of R.M.S. Titanic property, including the issuance
				of permits pursuant to section 7.
						(b)Secretary of
				StateIn the event that a
				party to the International Agreement issues a permit, pursuant to its laws,
				allowing for the recovery of R.M.S. Titanic property, the Secretary of State
				may consult with that party to request that existing salvor-in-possession
				rights to R.M.S. Titanic are respected and that there is consideration of
				assimilating any R.M.S. Titanic property recovered to an existing
				collection.
						14.Agreements and
				authority to utilize grant funds
						(a)AgreementsThe
				Secretary of Commerce may, as appropriate, enter into agreements with any
				person to use the personnel, services, equipment, or facilities of such person,
				on a reimbursable or nonreimbursable basis, to assist in carrying out the
				purposes of this Act.
						(b)Authority To
				utilize grant fundsThe Secretary of Commerce—
							(1)except as
				provided in paragraph (2), and notwithstanding any other provision of law that
				prohibits a Federal agency from receiving assistance, may apply for, accept,
				and obligate research grant funding from any Federal source operating
				competitive grant programs if such funding furthers the purposes of this
				Act;
							(2)may not apply
				for, accept, or obligate any grant funding under paragraph (1) if—
								(A)the granting
				agency is not authorized to award grants to Federal agencies; or
								(B)the grant will be
				used for any purposes, or will be subject to any conditions, that are
				prohibited by law or regulation;
								(3)may use amounts
				appropriated for the purpose of this Act to satisfy a requirement to match
				grant funds with recipient agency funds, except that no grant may be accepted
				that requires a commitment before such amounts are appropriated; and
							(4)shall deposit
				grant funds in the National Oceanic and Atmospheric Administration account that
				serves to accomplish the purpose for which the grant was awarded.
							15.Monitoring
				authorizationIn order to
				carry out the purposes of this Act, the Secretary of Commerce may—
						(1)monitor the wreck site of R.M.S. Titanic;
				and
						(2)conduct such monitoring in coordination
				with the personnel, services, and facilities of other Federal departments,
				agencies, or instrumentalities on a reimbursable or nonreimbursable
				basis.
						16.RulemakingThe Secretary of Commerce is authorized to
				promulgate regulations to implement this Act, including, as necessary,
				regulations providing for the issuance of permits under section 7. Such
				regulations shall be consistent with the International Agreement and
				Rules.
					17.Relationship to
				other laws
						(a)LiabilityNothing
				in sections 4281 through 4289 of the Revised Statutes of the United States or
				section 3 of the Act of February 13, 1893, shall limit the liability of any
				person under this Act.
						(b)Seizure and
				forfeiture of propertyNothing in this Act may be construed to
				affect the seizure and forfeiture of property, including R.M.S. Titanic
				property, under the customs laws of the United States, or the issuance of
				penalties under such laws.
						(c)International
				agreementsThis Act and any implementing regulations shall be
				applied in accordance with applicable law, including treaties, conventions, and
				other international agreements to which the United States is a party.
						(d)Freedoms of the
				high seasExcept to the extent that an activity is undertaken as
				a subterfuge for activities prohibited under this Act, nothing in this Act is
				intended to affect the exercise of traditional freedoms of the high seas,
				including—
							(1)navigation;
							(2)the laying of
				submarine cables and pipelines;
							(3)operation of
				vessels;
							(4)fishing;
				or
							(5)other
				internationally lawful uses of the sea related to such freedoms.
							(e)SeverabilityEach
				provision of this Act is severable. If a court of competent jurisdiction should
				find any provision of this Act to be unenforceable, all other provisions shall
				remain in full force and effect.
						(f)Salvage
				rights
							(1)Compliance with
				this ActAn order granting salvage rights to R.M.S. Titanic by a
				court of competent jurisdiction prior to the effective date of this Act shall
				not exempt any person from complying with this Act or any regulation or permit
				issued under this Act.
							(2)Permit
				issuanceIf a person with exclusive salvage rights to the R.M.S.
				Titanic seeks a permit issued under section 7 of this Act, such a permit shall
				not be unreasonably withheld.
							(3)Limitation on
				obtaining salvage rightsWithout prejudice to the orders of a
				United States Court of competent jurisdiction, issued in reference to the
				entity known as RMS Titanic, Inc., prior to the effective date
				of this legislation (the status of such orders to be unaffected by this
				legislation), no person may obtain salvage rights to R.M.S. Titanic or R.M.S.
				Titanic property, after the effective date of this Act, except by an assignment
				or transfer of existing rights or through the orders of a United States Court
				of competent jurisdiction issued in reference to the entity known as ‘RMS
				Titanic, Inc.’.
							(g)Law of
				findsThe law of finds shall not apply to R.M.S. Titanic or
				R.M.S. Titanic property.
						(h)Collection
				managementEach collection
				shall be managed and maintained in accordance with the Rules.
						18.Valid exclusive
				right to salvage R.M.S. Titanic
						(a)ConstructionNothing
				in this Act shall be construed as terminating, or granting to the Secretary of
				Commerce the right to terminate, any valid exclusive right to salvage the
				R.M.S. Titanic that is in existence on the date of enactment.
						(b)Regulation by
				Secretary of CommerceThe exercise of the exclusive right to
				salvage R.M.S. Titanic is subject to regulation by the Secretary of Commerce
				consistent with the provisions of this Act.
						19.Titanic
				Advisory Council; site management plan
						(a)Authority To
				establishThe Secretary of Commerce is authorized to establish
				the Titanic Advisory Council.
						(b)Exemption from
				FACAThe Titanic Advisory Council shall be exempt from the
				Federal Advisory Committee Act (5 U.S.C. App.).
						(c)MembershipThe
				membership of the Titanic Advisory Council shall consist of—
							(1)a member
				designated by the Administrator of the National Oceanic and Atmospheric
				Administration;
							(2)a member
				designated by the Director of the National Park Service;
							(3)a member
				designated by the Secretary of State;
							(4)(A)a member from the Woods
				Hole Oceanographic Institution designated by the head of the Institution;
				or
								(B)in the event that the head of such
				Institution is unable or declines to make a designation under subparagraph (A),
				a member of another leading marine research institution that is selected by the
				Secretary of Commerce from a list recommended by the Titanic Advisory
				Council;
								(5)a member
				designated by the current salvor-in-possession of the R.M.S. Titanic, or any
				successor, as determined pursuant to section 17(h);
							(6)a member
				designated by any United States person that holds a collection; and
							(7)2 members of the
				public who—
								(A)have expertise in
				nautical archaeology or underwater cultural heritage;
								(B)are appointed by
				the Secretary of Commerce from a list of recommended candidates prepared by the
				other members of the Titanic Advisory Council, with at least 5 members
				concurring in the recommendation; and
								(C)may be a person
				from a foreign government, institution, or corporation.
								(d)Conduct of
				business
							(1)QuorumThe
				Titanic Advisory Council may meet and conduct business if there is a quorum of
				at least 5 members.
							(2)Prior to
				appointmentThe Titanic Advisory Council may meet and conduct
				business prior to the appointment of the members described in subsection
				(c)(7).
							(e)Prohibition on
				compensationA member of the Titanic Advisory Council who is not
				employed by the Federal Government may not—
							(1)receive pay by
				reason of the member's service on the Titanic Advisory Council; and
							(2)be considered an
				employee of the Federal Government by reason of any service to the Titanic
				Advisory Council.
							(f)DutiesThe Titanic Advisory Council shall advise
				and make recommendations to the Secretary of Commerce regarding—
							(1)the protection
				and preservation of R.M.S. Titanic property and conservation and curation of
				artifacts recovered from the R.M.S. Titanic in a manner consistent with this
				Act, the International Agreement, and the promotion of knowledge of and
				education about the R.M.S. Titanic; and
							(2)the site
				management plan required by paragraph (1) of subsection (g), including periodic
				evaluations of such plan as described in paragraph (3) of such
				subsection.
							(g)Site management
				plan
							(1)Requirement for
				planNot later than 2 years after the date the Titanic Advisory
				Council provides the Secretary of Commerce recommendations under subsection
				(f)(2), the Secretary shall prepare a long-term site management plan for R.M.S.
				Titanic that—
								(A)includes an
				archaeological plan, that ensures best practices are observed in the protection
				and preservation of the wreck site and artifacts recovered from the R.M.S.
				Titanic, in a manner consistent with the International Agreement and the Rules;
				and
								(B)is based on
				information and data gathered from previous expeditions to the site, previous
				experience with handling R.M.S. Titanic artifacts as well as other relevant
				information, and data and experience from other wreck sites.
								(2)Public
				availabilityThe site management plan prepared under paragraph
				(1) shall be made available to the public for notice and comment prior to its
				adoption by the Secretary of Commerce.
							(3)Periodic
				evaluations and amendmentThe Titanic Advisory Council shall
				periodically evaluate and provide advice and recommendations to the Secretary
				of Commerce for the amendment of the site management plan prepared under
				paragraph (1) and the Secretary of Commerce may amend such plan as necessary
				and appropriate.
							20.Statute of
				limitationsNo civil action
				may be brought, and no criminal prosecution may be commenced, by the United
				States to enforce this Act, or any regulation or permit issued under this Act,
				after the date that is 8 years after the date on which—
						(1)all facts material to the right of action
				or offense are known by the Secretary of Commerce; and
						(2)jurisdiction can be exercised over the
				defendant.
						.
			5.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act.
		
	
		November 14, 2012
		Reported without amendment
	
